Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1-5 and 7-8 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Publication No. 2012/0078189 to Ogawa et al. 
Regarding claim 1, Ogawa et al. discloses a microneedle template for making dissolving microneedles, comprising a plurality of pyramidal microneedle cavities (pyramidal microneedle cavities, see Examiner’s annotated Fig. 7A below), wherein each of the pyramidal microneedle cavities comprises a chamfered base (chamfered base, see Examiner’s annotated Fig. 7A below) which extends to and adjoins with its neighbouring chamfered bases (see Fig. 7A and paragraph 55).

    PNG
    media_image1.png
    423
    666
    media_image1.png
    Greyscale

Regarding claim 2, Ogawa et al. discloses the claimed invention as discussed above concerning claim 1, and Ogawa et al. further discloses further comprising a substrate cavity (substrate cavity, see Examiner’s annotated Fig. 7A above) above the pyramidal microneedle cavities (pyramidal microneedle  cavities, see Examiner’s annotated Fig. 7A above). 
Regarding claim 3, Ogawa et al. discloses the claimed invention as discussed above concerning claim 1, and Ogawa et al. further discloses that the microneedle template is made of an elastomer material (silicone rubber, paragraph 77).
Regarding claim 4, Ogawa et al. discloses the claimed invention as discussed above concerning claim 1, and Ogawa et al. further discloses that the microneedle template is made of a silicone material (silicone rubber, paragraph 77).
Regarding claim 5, Ogawa et al. discloses the claimed invention as discussed above concerning claim 1, and Ogawa et al. further discloses that the chamfered base of each of the pyramidal microneedle cavities is made of straight surfaces (Fig. 7A, which can produce the microneedles shown in Fig. 4A-4B).
Regarding claim 7, Ogawa et al. discloses a microneedle master mould (Figs. 4A-4B and 10), comprising: a substrate surface (sheet portion 3) and a plurality of pyramidal microneedles (needle portions 1, pyramidal shaped, Figs. 4A-4B and paragraph 9 and 55) which extend from the substrate surface (see Fig. 10) wherein each of the pyramidal microneedles (needle portions 1) comprises a chamfered base (frustum portion 2) which extends to and adjoins with its neighbouring microneedles (see Figs. 4A and 4B and paragraph 55).
Regarding claim 8, Ogawa et al. discloses the claimed invention as discussed above concerning claim 7, and Ogawa et al. further discloses that the chamfered base of at least one of the pyramidal microneedles (needle portions 1, pyramidal shaped, Figs. 4A-4B and paragraph 9 and 55) is made of straight surfaces (shown in Figs. 4A-4B).

Claim(s) 7 and 9 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipate by U.S. Publication No. 2002/0177858 to Sherman et al. 
Regarding claim 7, Sherman et al. discloses a microneedle master mould (Fig. 74), comprising: a substrate surface (surface of substrate 857) and a plurality of pyramidal microneedles (microelements 672, pyramidal shaped, paragraph 275) which extend from the substrate surface (see Fig. 74), wherein each of the pyramidal microneedles (microelements 672) comprises a chamfered base (chamfered base, see Examiner’s annotated Fig. 74 below) which extends to and adjoins with its neighbouring microneedles (see Fig. 74).

    PNG
    media_image2.png
    260
    323
    media_image2.png
    Greyscale

Regarding claim 9, Sherman et al. discloses the claimed invention as discussed above concerning claim 7, and Sherman et al. further discloses that the chamfered base (chamfered base, see Examiner’s annotated Fig. 74 above) of at least one of the pyramidal microneedles (microelements 627) is made of curved surfaces (see Fig. 74).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ogawa et al., in further view of U.S. Publication No. 2017/0050010 to McAllister et al.
Regarding claim 6, Ogawa et al. discloses the claimed invention as discussed above concerning claim 1, but Ogawa et al. does not expressly state that the chamfered base of each of the pyramidal microneedle cavities is made of curved surfaces.
McAllister et al. teaches a microneedle molding technique (abstract, paragraph 12) that produces a microneedle (microneedle 301) with a chamfered base (funnel shaped portion 360) made of curved surfaces (Fig. 3F and paragraph 36).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to have modified the mold shape of the mold of Ogawa et al., to have a curved chamfered portion, as taught by McAllister et al. since McAllister teaches that a curved chamfer is a known design in the relevant art (paragraph 36 and Fig. 3F) and since such a modification would have involved a mere modification of the shape of a component. A change in shape is generally recognized as being within the level of ordinary skill in the art. MPEP 2144.04(IV)(B).

Claims 10-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Publication No. 2011/0028905 to Takada, in further view of Ogawa et al.
Regarding claim 10, Takada discloses a method of making dissolving microneedles (abstract), comprising: 
providing a microneedle template (mold, see paragraphs 119-122) that can be used to form pyramid shaped microneedles (paragraph 101 and Fig. 8);
loading a drug suspension on the microneedle template (solution A1, paragraph 120-121); 
centrifuging the microneedle template as loaded with the drug suspension (paragraph 121); 
loading a matrix material solution on the microneedle template (solution B1, paragraph 122); and
centrifuging the microneedle template as loaded with the matrix material solution (paragraph 122).  
Takada does not expressly teach that the microneedle template comprises a plurality of pyramidal microneedle cavities, wherein each of the pyramidal microneedle cavities comprises a chamfered base which extends to and adjoins with its neighbouring chamfered bases.
Ogawa et al. teachesa microneedle template for making dissolving microneedles, comprising a plurality of pyramidal microneedle cavities (pyramidal microneedle cavities, see Examiner’s annotated Fig. 7A below), wherein each of the pyramidal microneedle cavities comprises a chamfered base (chamfered base, see Examiner’s annotated Fig. 7A below) which extends to and adjoins with its neighbouring chamfered bases (see Fig. 7A and paragraph 55).

    PNG
    media_image1.png
    423
    666
    media_image1.png
    Greyscale

It would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to have used a different microneedle mould in the method of making dissolving microneedles, as taught by Takada, such as using the mould taught by Ogawa et al., since the mould of Ogawa et al. would produce an arrangement allows the microneedles/needle portions and the chamfered bases/frustum portions to be arranged more densely, whereby the area of the sheet portion/substrate can be reduced but a necessary amount of drug can still be supplied (paragraph 55 of Ogawa et al.).
The modified device and method of Takada in view of Ogawa et al. will hereinafter be referred to as the modified device and method of Takada and Ogawa et al.
Regarding claim 11, the modified device and method of Takada and Ogawa et al. teaches the claimed invention as discussed above concerning claim 10, and Takada further teaches that the method further comprises subjecting the microneedle template to a controlled environment for drying (paragraph 122).
Regarding claim 12, the modified device and method of Takada and Ogawa et al. teaches the claimed invention as discussed above concerning claim 11, and Takada further teaches that the controlled environment for drying comprises centrifugation (paragraph 122). 
Claims 13 and 15-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Takada and Ogawa et al., as applied to claims 10 and 11-12 above, respectively, in further view of U.S. Publication No. 2016/0067176 to Ding et al.
Regarding claim 13, the modified device and method of Takada and Ogawa et al. teaches the claimed invention as discussed above concerning claim 10, but neither Takada nor Ogawa et al. expressly state that the drug suspension comprises insoluble drug particles in water. 
Ding et al. teaches making an insoluble drug containing microneedle using a molding technique (paragraph 81) and that microneedle arrays can be useful in administering insoluble drugs to patients (paragraphs 41-42), such as insoluble peptides (paragraph 49). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to have modified the device and method of Takada and Ogawa et al., by formulating the microneedles so that the drug suspension is insoluble drug particles in water, as taught by Ding et al., for administering, for example, water insoluble peptides (paragraph 49 of Ding et al.). 
Regarding claim 15, the modified device and method of Takada and Ogawa et al. teaches the claimed invention as discussed above concerning claim 12, but neither Takada nor Ogawa et al. expressly state that the controlled environment comprises a temperature range of 15 - 30 degrees Celsius, and a relative humidity range of 30% - 50% at atmospheric pressure.
Ding et al. teaches making an insoluble drug containing microneedle using a molding technique (paragraph 81), that includes a controlled environment comprising a temperature range of 15 - 30 degrees Celsius (paragraphs 81 and 93 teach drying the microneedle in a temperature range of 5°C to 50°C to remove solvent which includes at least a portion of the claimed range of 15-30 degrees Celsius), and a relative humidity range of 30% - 50% at atmospheric pressure (paragraph 93 teaches a relative humidity range of 10% to 95%, which includes at least a portion of the claimed 30%-50%).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to have modified the device and method of Takada and Ogawa et al., by utilizing a drying temperature range of 15°C to 35°C, and relative humidity of 30%-50%, as taught by Ding et al., to remove solvent and dry the microneedle array (paragraphs 81 and 93 of Ding et al.). 
Regarding claim 16, the modified device and method of Takada and Ogawa et al. teaches the claimed invention as discussed above concerning claim 12, but neither Takada nor Ogawa et al. expressly state that the centrifugation/drying is performed in a temperature range of 0-20 degrees Celsius.
Ding et al. teaches making an insoluble drug containing microneedle using a molding technique (paragraph 81), that includes drying the microneedle in a temperature range of 5°C to 50°C to remove solvent (paragraphs 81 and 93), which includes at least a portion of the claimed range of 0-20 degrees Celsius). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to have modified the device and method of Takada and Ogawa et al., by utilizing a drying temperature range of 0°C to 20°C, as taught by Ding et al., to remove solvent and dry the microneedle array (paragraphs 81 and 93 of Ding et al.). 

Claim 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Takada and Ogawa et al., as applied to claims 10 above, in further view of U.S. Publication No. 2017/0057124 to Wakamatsu et al.
Regarding claim 14, the modified device and method of Takada and Ogawa et al. teaches the claimed invention as discussed above concerning claim 10, but neither Takada nor Ogawa et al. expressly state that the matrix material is made of sodium hyaluronate, polyvinylpyrrolidone, carboxymethyl cellulose, or any combination thereof.
Wakamatsu et al. teaches a microneedle manufacturing molding technique/method (Fig. 11) whereby pyramidal microneedles (Fig. 2, for example) having a drug loaded portion (120) and a base portion (122) are formed, and the base portion is formed with a matrix material that is a polymer solution (paragraph 96) that includes sodium hyaluronate (paragraph 97).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to have modified the matrix material of the device and method of Takada and Ogawa et al. to be made of sodium hyaluronate, as taught by Wakamatsu et al. since sodium hyaluronate is a biocompatible material usable in forming microneedle arrays (paragraph 97 of Wakamatsu et al.). 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMBER R. STILES whose telephone number is (571)272-7611.  The examiner can normally be reached on Monday-Friday, 10:00 am-6:00 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Sirmons can be reached on (571) 272-4965.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/AMBER R STILES/Primary Examiner, Art Unit 3783